 Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 1 of 14 Page ID #:1



1    Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
2    Mark S. Zhai (SBN 287988)
     mzhai@blakelylawgroup.com
3    BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
4    Manhattan Beach, California 90266
     Telephone: (310) 546-7400
5    Facsimile: (310) 546-7401
6    Attorneys for Plaintiff
     Deckers Outdoor Corporation
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     DECKERS OUTDOOR                        )   CASE NO.:
11   CORPORATION, a Delaware                )
     Corporation,                           )   COMPLAINT FOR DAMAGES AND
12                                          )   EQUITABLE RELIEF:
                       Plaintiff,           )
13                                          )    1. TRADE DRESS INFRINGEMENT
                                            )
14               v.                         )    2. TRADE DRESS INFRINGEMENT
                                            )       UNDER CALIFORNIA COMMON
15                                          )       LAW
     STEVEN MADDEN, LTD., a Delaware )
16   Corporation; and DOES 1-10, inclusive, )    3. UNFAIR COMPETITION IN
                                            )       VIOLATION OF CAL. BUS. &
17                                          )       PROF. CODE, § 17200
                       Defendants.          )
18                                          )    4. UNFAIR COMPETITION UNDER
                                            )       CALIFORNIA COMMON LAW
19                                          )
                                            )    5. PATENT INFRINGEMENT OF
20                                          )       U.S. PAT. NO. D866,941
                                            )
21                                          )
                                            )   JURY TRIAL DEMANDED
22                                          )
23
24
           Plaintiff Deckers Outdoor Corporation (“Deckers” or “Plaintiff”) for its
25
     Complaint against Defendant Steven Madden, Ltd. (“Steven Madden”) and DOES
26
     1-10 (collectively “Defendants”) alleges as follows:
27
28

                                            1
                         COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 2 of 14 Page ID #:2



1                                 JURISDICTION AND VENUE
2          1.     This action arises out of Defendants’ complicit and unlawful acts
3    constituting trade dress infringement and unfair competition in violation of the
4    Lanham Trademark Act of 1946, 15 U.S.C. § 1051, et seq. (the “Lanham Act”), patent
5    infringement arising under the patent laws of the United States, 35 U.S.C. § 1, et seq.
6    and violations of statutory and common law of the state of California.
7          2.     This Court has subject matter jurisdiction over the federal claims asserted
8    in this action under 28 U.S.C. §§ 1331 and 1338(a) and supplemental jurisdiction over
9    Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a) because they are so related
10   to the federal claims that they form part of the same case or controversy.
11         3.     This Court has personal jurisdiction over Defendants because Defendants
12   conduct continuous and systematic business in this district, placed infringing products
13   in the stream of commerce directed to residents of this district, derived commercial
14   benefits from the sale of infringing products, and caused injuries to Plaintiff within the
15   Central District of California.
16         4.     Venue is proper under 28 U.S.C. §§ 1391 (b)-(c) because a substantial
17   part of the events or omissions giving rise to the claims alleged occurred in this
18   judicial district, and 28 U.S.C. § 1400(b) because Defendants committed acts of
19   infringement in this judicial district.
20                                         THE PARTIES
21         5.     Plaintiff Deckers Outdoor Corporation is a corporation organized and
22   existing under the laws of the state of Delaware with an office and principal place of
23   business located in Goleta, California.       Deckers designs and markets footwear
24   products under a number of well-known brands, including UGG® products covered
25   by the intellectual property asserted in this Complaint.
26         6.     Upon information and belief, Defendant Steven Madden, Ltd. is a
27   corporation organized and existing under the laws of the state of Delaware with an
28   office and principal place of business located at 52-16 Barnett Avenue, Long Island

                                              2
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 3 of 14 Page ID #:3



1    City, New York 11104.
2          7.     Deckers is informed and believes that, together with Steven Madden,
3    other individuals and entities currently named as DOES 1-10 may also be responsible
4    in one manner or another for the wrongs alleged herein, in that at all relevant times,
5    each one (including Steven Madden) was the agent and servant of the others and
6    acting within the course and scope of said agency and employment. These other
7    individuals and entities are sued under fictitious names, DOES 1-10 because their true
8    names and capacities are currently unknown to Deckers. Deckers will seek leave to
9    amend this complaint when their true names and capacities are ascertained.
10               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
11   A.    Deckers’ UGG® Brand
12         8.     Deckers has been engaged in the design, distribution, marketing, offering
13   for sale, and sale of footwear since 1975. Deckers owns and markets its footwear
14   products    under   several    distinctive   trademarked   brands,   including   UGG®,
15   Koolaburra®, Teva®, Sanuk®, and Hoka One One®.
16         9.     Deckers’ UGG® brand is one of the most well-recognized premium
17   comfort-leisure shoe brands in the United States. Since 1979, when the UGG® brand
18   was founded, the popularity of UGG® footwear has steadily grown in the U.S. and
19   around the world. UGG® footwear has been and remains highly coveted today by
20   consumers as one of the most popular and recognizable symbols of luxury and style.
21         10.    For example, in 2000, UGG® boots were featured on Oprah’s Favorite
22   Things® where Oprah emphatically declared on national television how much she
23   “LOOOOOVES her UGG boots.” Since then, the popularity of UGG® footwear has
24   grown exponentially, with celebrities such as Kate Hudson, Sarah Jessica Parker, and
25   Tom Brady among a myriad of others regularly seen wearing UGG® sheepskin boots
26   and other footwear products.
27         11.    The world-wide recognition as a “premium” brand and the overwhelming
28   popularity of the UGG® brand is due to Deckers’ continuous commitment to quality

                                             3
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 4 of 14 Page ID #:4



1    and excellence. Today, Deckers’ footwear products under the UGG® brand are
2    widely available and sold to consumers in every state, including California, through
3    UGG® Concept Stores, authorized brick-and-mortar retailers, as well as on the
4    internet at www.ugg.com.
5    B.    Defendants’ Infringing Activities
6          12.    This lawsuit arises from Defendants’ design, manufacture, distribution,
7    advertisement, marketing, offering for sale, and sale of footwear products (the
8    “Accused Products”) that infringe upon Deckers’ “Fluff Yeah Trade Dress” and U.S.
9    Pat. No. D866,941.
10         13.    Upon information and belief, Steve Madden is a competitor and
11   Defendants introduced Accused Products into the stream of commerce in an effort to
12   exploit Deckers’ goodwill and the reputation of the UGG® Fluff Yeah Slide.
13         14.    Deckers has not granted a license or given Defendants any other form of
14   permission to Defendants with respect to its trademarks, trade dresses, or patents.
15         15.    Upon information and belief, Defendants designed, manufactured,
16   advertised, marketed, distributed, offered for sale, and/or sold Accused Products, an
17   exemplar of which is shown in the photograph below.
18
19
20
21
22
23
24
           16.    Upon information and belief, Defendants have acted in bad faith and
25
     Defendants’ unlawful acts have misled and confused, and were intended to cause
26
     confusion, or to cause mistake, or to deceive as to the affiliation, connection, or
27
     association of the Accused Products with Deckers, and the origin, sponsorship, or
28
     approval of the Accused Products by Deckers.
                                             4
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 5 of 14 Page ID #:5



1                                 FIRST CLAIM FOR RELIEF
2                        (Trade Dress Infringement - 15 U.S.C. § 1125(a))
3          17.      Deckers incorporates by reference each and every one of the preceding
4    paragraphs as though fully set forth herein.
5          18.      In 2018, Deckers introduced the UGG® Fluff Yeah Slide, marketed and
6    featuring the design elements protected under the “Fluff Yeah Trade Dress.” The
7    Fluff Yeah Trade Dress is unique and inherently distinctive, and comprised of the
8    following non-functional elements:
9                   a.    A slipper and sandal combined into a statement shoe made famous
10         by the UGG® brand;
11                  b.    A platform, sling back slide;
12                  c.    A platform sole with a furry footbed and furry perimeter sides;
13                  d.    A wide vamp having a furry exterior;
14                  e.    An open toe; and
15                  f.    An elastic heel strap extending from one side of the vamp to the
16         other.
17         19.      The Fluff Yeah Trade Dress, which is a composite of the above-
18   referenced features, is non-functional in its entirety, visually distinctive, and unique in
19   the footwear industry; examples of its distinctive appearance as a whole are shown in
20   the photographs below:
21
22
23
24
25
26
           20.      The design of the Fluff Yeah Trade Dress is neither essential to its use or
27
     purpose, nor does it affect the cost or quality of the shoe. There are numerous other
28

                                              5
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 6 of 14 Page ID #:6



1    designs available that are equally feasible and efficient, none of which necessitate
2    copying or imitating the Fluff Yeah Trade Dress.      The combination of features
3    comprising the Fluff Yeah Trade Dress provides no cost advantages to the
4    manufacturer or utilitarian advantages to the consumer.           These features, in
5    combination, serve only to render UGG® Fluff Yeah Slides, the embodiment of the
6    Fluff Yeah Trade Dress, as a distinct and recognizable product originating from
7    Deckers.
8          21.    UGG® Fluff Yeah Slides, the embodiment of the Fluff Yeah Trade
9    Dress, is one of the most well-recognized and commercially successful styles of
10   UGG® brand of footwear, having been featured in many of Deckers’ advertising and
11   promotional materials as well as in various trade publications. UGG® Fluff Yeah
12   Slides have received a large volume of unsolicited media attention, for example,
13   through various celebrities seen wearing UGG® Fluff Yeah Slides and graced the
14   pages of many popular magazines nationwide and internationally.
15         22.    Deckers has spent substantial time, effort, and money in designing,
16   developing, advertising, promoting, and marketing the UGG® brand and its line of
17   footwear embodying the Fluff Yeah Trade Dress. Deckers spends millions of dollars
18   annually on advertising of UGG® products, including footwear embodying the Fluff
19   Yeah Trade Dress.
20         23.    Due to its long use, extensive sales, and significant advertising and
21   promotional activities, Deckers’ Fluff Yeah Trade Dress has achieved widespread
22   acceptance and recognition among the consuming public and trade throughout the
23   United States. Indeed, Deckers has sold millions of dollars’ worth of UGG® Fluff
24   Yeah Slides, the embodiment of the Fluff Yeah Trade Dress. Accordingly, the Fluff
25   Yeah Trade Dress has achieved a high degree of consumer recognition and secondary
26   meaning, which serves to identify Deckers as the exclusive source of footwear
27   featuring said trade dress.
28         24.    Upon information and belief, Steve Madden is a competitor and

                                             6
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 7 of 14 Page ID #:7



1    Defendants introduced Accused Products into the stream of commerce in an effort to
2    exploit Deckers’ goodwill and the reputation of the UGG® Fluff Yeah Slide.
3          25.    The Accused Products produced, distributed, advertised and offered for
4    sale by Defendants bear confusingly similar reproductions of the Fluff Yeah Trade
5    Dress, such as to cause a likelihood of confusion as to the source, sponsorship or
6    approval by Deckers of Steve Madden’s products.
7          26.    Defendants’ use of the Fluff Yeah Trade Dress is without Deckers’
8    permission or authority and in total disregard of Deckers’ rights to control its
9    intellectual property. There are numerous other shoe designs in the footwear industry,
10   none of which necessitate copying or imitating the Fluff Yeah Trade Dress.
11         27.    Defendants’ use of the Fluff Yeah Trade Dress is likely to lead to and
12   result in confusion, mistake or deception, and is likely to cause the public to believe
13   that Accused Products are produced, sponsored, authorized, or licensed by or are
14   otherwise connected or affiliated with Deckers.
15         28.    As a direct and proximate result of the foregoing acts, Deckers has
16   suffered and will continue to suffer significant injuries in an amount to be determined
17   at trial. Deckers is entitled to recover all damages, including attorneys’ fees, that it
18   has sustained and will sustain, and all gains, profits and advantages obtained by
19   Defendants as a result of its infringing acts.
20         29.    Furthermore, unless Defendants’ unlawful acts are enjoined by this
21   Court, there is no adequate remedy at law that can fully compensate Deckers for the
22   harm caused by Defendants’ infringement, which is ongoing. Accordingly, Deckers is
23   entitled to injunctive relief prohibiting Defendants from continuing to infringe the
24   Fluff Yeah Trade Dress, or any designs confusingly similar thereto.
25                              SECOND CLAIM FOR RELIEF
26                  (Trade Dress Infringement – California Common Law)
27         30.    Deckers incorporates by reference each and every one of the preceding
28   paragraphs as though fully set forth herein.

                                             7
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 8 of 14 Page ID #:8



1          31.    Defendants’ infringement of the Fluff Yeah Trade Dress also constitutes
2    trade dress infringement under common law of the state of California.
3          32.    The Accused Products produced, distributed, advertised and offered for
4    sale by Defendants bear confusingly similar reproductions of the Fluff Yeah Trade
5    Dress, such as to cause a likelihood of confusion as to the source, sponsorship or
6    approval by Deckers of Steve Madden’s products. Defendants’ unauthorized use of
7    the Fluff Yeah Trade Dress has caused and is likely to cause confusion as to the
8    source of Accused Products among consumers.
9          33.    As a direct and proximate result of the foregoing acts, Deckers has
10   suffered and will continue to suffer significant injuries in an amount to be determined
11   at trial. Deckers is entitled to recover all damages, including attorneys’ fees, that it
12   has sustained on account of Defendants’ infringement, and all gains, profits and
13   advantages obtained by Defendants as a result of its unlawful acts.
14         34.    Defendants’ unlawful acts were willful, deliberate, and intended to cause
15   confusion among the public, taken in reckless disregard of Deckers’ rights. As such,
16   an award of exemplary and punitive damages is necessary in an amount sufficient to
17   deter similar misconduct in the future.
18         35.    Furthermore, unless Defendants’ unlawful acts are enjoined by this
19   Court, there is no adequate remedy at law that can fully compensate Deckers for the
20   damages caused by Defendants’ infringement, which is ongoing. Accordingly,
21   Deckers is entitled to injunctive relief prohibiting Defendants from continuing to
22   infringe the Fluff Yeah Trade Dress, or any designs confusingly similar thereto.
23                              THIRD CLAIM FOR RELIEF
24      (Unfair Competition in Violation of Cal. Bus. & Prof. Code, § 17200 et. seq.)
25         36.    Deckers incorporates by reference each and every one of the preceding
26   paragraphs as though fully set forth herein.
27         37.    Defendants’ misappropriation and unauthorized use of the Fluff Yeah
28   Trade Dress to promote the Accused Products is likely to confuse or mislead

                                             8
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 9 of 14 Page ID #:9



1    consumers into believing that such products are authorized, licensed, affiliated,
2    sponsored, and/or approved by Deckers, constituting deceptive, unfair, and fraudulent
3    business practices and unfair competition in violation of the California Unfair
4    Business Practices Act, Cal. Bus. & Prof. Code, § 17200, et. seq.
5          38.    Upon information and belief, Defendants’ deceptive, unfair, and
6    fraudulent business practices were willfully undertaken with full knowledge of the
7    Fluff Yeah Trade Dress and with the intent to misappropriate Deckers’ goodwill and
8    reputation established in the UGG® Fluff Yeah Slide.
9          39.    As a direct and proximate result of the foregoing acts, Deckers has
10   suffered and will continue to suffer significant injuries in an amount to be determined
11   at trial. Deckers is entitled to all available relief provided for under the California
12   Unfair Business Practices Act, Cal. Bus. & Prof. Code, § 17200 et. seq., including an
13   accounting and disgorgement of all illicit profits that Defendants made on account of
14   its deceptive, unfair, and fraudulent business practices. Furthermore, because Deckers
15   has no adequate remedy at law for Defendants’ ongoing unlawful conduct, Deckers is
16   entitled to injunctive relief prohibiting Defendants from unfair competition.
17                             FOURTH CLAIM FOR RELIEF
18                     (Unfair Competition – California Common Law)
19         40.    Deckers incorporates by reference each and every one of the preceding
20   paragraphs as though fully set forth herein.
21         41.    Defendants’ misappropriation and unauthorized use of the Fluff Yeah
22   Trade Dress to promote the Accused Products also constitutes unfair competition in
23   violation of common law of the state of California.
24         42.    Deckers has expended substantial time, resources and effort in creating
25   and developing UGG® footwear, including the UGG® Fluff Yeah Slide, the
26   embodiment of the Fluff Yeah Trade Dress, which consumers recognize as originating
27   from Deckers.
28         43.    Upon information and belief, Defendants introduced Accused Products

                                             9
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 10 of 14 Page ID #:10



1    into the stream of commerce in order to exploit Deckers’ goodwill and the reputation
2    established in the UGG® Fluff Yeah Slide for Defendants’ own pecuniary gain.
3    Defendants’ unauthorized use of the Fluff Yeah Trade Dress resulted in Defendants
4    unfairly benefitting from Deckers’ goodwill and the reputation established in the
5    UGG® Fluff Yeah Slide.
6          44.    Upon information and belief, Defendants’ unlawful acts are willful,
7    deliberate, and intended to cause confusion among the public and taken in reckless
8    disregard of Deckers’ rights. As such, an award of exemplary and punitive damages is
9    necessary in an amount sufficient to deter similar misconduct in the future.
10         45.    As a direct and proximate result of the foregoing acts, Deckers has
11   suffered and will continue to suffer significant injuries in an amount to be determined
12   at trial. Deckers is entitled to recover all damages, including attorneys’ fees, that
13   Deckers has sustained on account of Defendants’ unfair competition, and all gains,
14   profits and advantages obtained by Defendants as a result of its unlawful acts.
15   Furthermore, because Deckers has no adequate remedy at law for Defendants’
16   ongoing unlawful conduct, Deckers is entitled to injunctive relief prohibiting
17   Defendants from unfair competition.
18                               FIFTH CLAIM FOR RELIEF
19                      (Patent Infringement – U.S. Pat. No. D866,941)
20         46.    Deckers incorporates by reference each and every one of the preceding
21   paragraphs as though fully set forth herein.
22         47.    In order to protect its valuable brands, Deckers owns a number of patents
23   covering various styles of footwear it markets, including the footwear products
24   identified herein. These patents include U.S. Pat. No. D866,941 (“the ’941 Patent”)
25   issued on November 19, 2019, a true and correct copy of which is attached hereto as
26   Exhibit A and incorporated herein.
27         48.    Deckers is the owner by assignment of all rights, title and interest in and
28   to the ’941 Patent and Deckers has marked substantially all footwear products

                                             10
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 11 of 14 Page ID #:11



1    embodying the design of the ’941 Patent with “patent pending” on a product label in
2    compliance with 35 U.S.C. § 287, putting Defendants on notice of the pending patent
3    application that issued as the ’941 Patent.
4           49.    Defendants have produced, distributed, advertised, marketed, offered for
5    sale, and/or sold within the United States, and/or have imported into the United States
6    Accused Products which bear a design that infringes upon the design of the ’941
7    Patent, in violation of 35 U.S.C. § 271.
8           50.    Deckers has not granted a license or given Defendants any form of
9    permission to the ’941 Patent and Defendants’ infringement of the ’941 Patent is
10   without Deckers’ permission or authority and in total disregard of Deckers’
11   intellectual property rights.
12          51.    As a direct and proximate result of the foregoing acts, Deckers has
13   suffered and will continue to suffer significant injuries in an amount to be determined
14   at trial.    Deckers is entitled to recover all damages sustained on account of
15   Defendants’ infringement, and all gains, profits and advantages obtained by
16   Defendants under 35 U.S.C. §§ 284 and 289.
17          52.    Upon information and belief, Defendants’ infringing acts were willful,
18   deliberate, and taken in reckless disregard of the ’941 Patent despite having been put
19   on notice through Deckers’ pending patent marking. Defendants took these actions
20   knowing the objectively high likelihood that such actions constituted infringement of
21   the ’941 Patent. As Defendants’ willful acts render this an exceptional case, Deckers
22   is entitled to enhanced damages and reasonable attorney fees under 35 U.S.C. § 284.
23          53.    Furthermore, unless Defendants’ unlawful acts are enjoined by this
24   Court, there is no adequate remedy at law that can fully compensate Deckers for the
25   harm caused by Defendants’ infringement of the ’941 Patent, which is ongoing.
26   Accordingly, Deckers is entitled to injunctive relief under 35 U.S.C. § 283 prohibiting
27   Defendants from continuing to infringe the ’941 Patent.
28

                                             11
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 12 of 14 Page ID #:12



1                                   PRAYER FOR RELIEF
2          WHEREFORE, Plaintiff Deckers Outdoor Corporation respectfully prays for
3    judgment against Defendants Steven Madden Ltd. and DOES 1-10 as follows:
4          1.     A judgment that Defendants infringed Deckers’ Fluff Yeah Trade Dress
5    and U.S. Pat. No. D866,941;
6          2.     An order permanently enjoining and restraining Defendants, their agents,
7    servants, employees, officers, associates, and all persons acting in concert with any of
8    them from infringing Deckers’ intellectual property at issue, including but not limited
9    to infringing acts such as:
10                a.     manufacturing, importing, advertising, marketing, promoting,
11         supplying, distributing, offering for sale, or selling Accused Products or any
12         other products that bear an identical or confusingly similar design as Deckers’
13         Fluff Yeah Trade Dress;
14                b.     manufacturing, importing, advertising, marketing, promoting,
15         supplying, distributing, offering for sale, or selling Accused Products or any
16         other products that infringe the ’941 Patent;
17                c.     engaging in any other activity constituting unfair competition with
18         Deckers, or acts and practices that deceive consumers, the public, and/or trade,
19         including without limitation, the use of designations and design elements used
20         or owned by or associated with Deckers; and
21                d.     committing any other act which falsely represents or which has
22         the effect of falsely representing goods and services of Defendants are
23         licensed, authorized, offered, produced, sponsored, or in any other way
24         associated with Deckers;
25         3.     An order requiring Defendants to recall from any distributors and
26   retailers and to deliver to Deckers for destruction any Accused Products, including the
27   means of making such products;
28         4.     An order requiring Defendants to file with this Court and serve on

                                             12
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 13 of 14 Page ID #:13



1    Deckers within thirty (30) days after entry of the injunction, a report in writing and
2    under oath setting forth the manner in which Defendants complied with the injunction;
3          5.     An order for an accounting of all gains, profits and advantages derived by
4    Defendants on account of the unlawful acts complained of herein pursuant to 15
5    U.S.C. § 1117(a), Cal. Bus. & Prof. Code, § 17200, et. seq., and any other applicable
6    federal statute or California state and common law;
7          6.     An award of damages equal to Defendants’ profits and all damages
8    sustained by Deckers as a result of Defendants’ wrongful acts;
9          7.     An award of damages equal to treble Defendants’ profits or Deckers’
10   damages, whichever is greater, on account of Defendants’ willful infringement;
11         8.     An award of punitive damages and Deckers’ costs, attorneys’ fees, and
12   interest as allowed under all applicable federal statutes and California state laws; and
13         9.     All other relief that the Court may deem just and proper.
14
15    Dated:       April 21, 2020          BLAKELY LAW GROUP
16
17                                         By:   _______________________________
                                                 Brent H. Blakely
18                                               Mark S. Zhai
19                                               Attorneys for Plaintiff
                                                 Deckers Outdoor Corporation
20
21
22
23
24
25
26
27
28

                                             13
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-03670-FMO-JEM Document 1 Filed 04/21/20 Page 14 of 14 Page ID #:14



1                              DEMAND FOR JURY TRIAL
2           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
3    Deckers Outdoor Corporation hereby demands a trial by jury as to all claims in this
4    litigation.
5
6     Dated:       April 21, 2020       BLAKELY LAW GROUP
7
8                                       By:   _______________________________
                                              Brent H. Blakely
9                                             Mark S. Zhai
10                                            Attorneys for Plaintiff
                                              Deckers Outdoor Corporation
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            14
                         COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
